Citation Nr: 0209892	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  00-17 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD). 

2.  Entitlement to a compensable evaluation for the residuals 
of a shell fragment wound to the lumbar region. 

3.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Detroit, 
Michigan, regional office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's PTSD is productive of total occupational 
and social impairment.  

2.  The veteran's scar as a residual of a shell fragment 
wound to the lumbar region is not superficial, tender, 
painful, poorly nourished, or prone to ulceration, and does 
not result in limitation of function of the lumbar spine.  

3.  The veteran is in receipt of a 100 percent evaluation for 
PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for post-
traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.130, Code 9411 (2001). 

2.  The criteria for entitlement to a compensable evaluation 
for the residuals of a shell fragment wound to the lumbar 
region have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.118, Codes 7803, 
7804, 7805 (2001). 

3.  The issue of entitlement to a total rating based on 
individual unemployability due to service connected 
disabilities is moot.  Green v. West, 11 Vet. App. 472, 476 
(1998); VAOPGCPREC 6-99 (June 7, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluation of his service 
connected PTSD is insufficient to reflect its current level 
of severity.  He notes that he has undergone continued 
treatment and hospitalizations for this disability, and that 
his scores on the Global Assessment of Functioning (GAF) 
scale have consistently been low.  Furthermore, the veteran 
believes that he is entitled to a compensable evaluation for 
the service connected residuals of his shell fragment wound 
to the lumbar region.  Finally, the veteran contends that his 
service connected disabilities combine to render him 
incapable of employment.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  The veteran received timely 
notice of the decisions on appeal, and he has been provided 
with Statements of the Case and Supplemental Statements of 
the Case that contain the laws and regulations concerning his 
claim, the rating codes governing the evaluation of his 
disabilities, and an explanation of the reasons and bases for 
the denial of his claims, which also indicated what evidence 
was needed to prevail.  In addition, VA has obtained all VA 
and private medical records that have been identified by the 
veteran, and has afforded him examinations in conjunction 
with his claim.  The veteran also offered testimony in 
support of his claims at a hearing before a hearing officer.  
The Board must conclude that the duties to notify and assist 
have been completed.  Therefore, the Board finds that a 
remand would serve no useful purpose for this issue.  See 
Soyini v. Derwinski 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Any "error" to the 
veteran resulting from this decision does not affect the 
merits of his claim or substantive rights, for the reasons 
discussed above, and is therefore, harmless.  See 38 C.F.R. 
§ 20.1102 (2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

I. Increased Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b)



PTSD

The record shows that entitlement to service connection for 
PTSD as established in an October 1987 rating decision.  A 10 
percent evaluation was assigned for this disability.  The 
evaluation was increased to 30 percent in an October 1993 
rating decision.  After receipt of the veteran's current 
claim, a March 1999 rating decision increased the evaluation 
to the present 50 percent level.  The veteran disagreed with 
the 50 percent evaluation, and this appeal ensued.  

The veteran's PTSD is evaluated under the General Rating 
Formula for Mental Disorders.  Under this formula, a 100 
percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought process or communication, persistent delusions or 
hallucinations, grossly in appropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, own occupation 
or own name.  

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.  

The evidence for consideration includes the report of a VA 
psychiatric examination conducted in January 1999.  The 
veteran's military and social history were reviewed.  He was 
noted to have received a Purple Heart for a shrapnel wound in 
Vietnam.  The veteran had been married and divorced on three 
occasions.  He complained of dreams about dead bodies, and 
hearing voices on and off for the past six to seven years.  
The veteran claimed his sleep was interrupted by nightmares, 
dreams, sounds, and voices.  He reported a preference for 
being alone, stated that he had poor relationships, and 
avoided crowds.  On examination, the veteran was alert and 
oriented.  His speech was clear, relevant and spontaneous, 
but he was tearful on and off throughout the interview.  He 
admitted suicidal thoughts every day, but no plans.  He 
claimed to be easily irritated and provoked, and to have poor 
concentration.  The veteran did not have a history of panic 
attacks.  Insight into his problem was present, and his 
affect was restricted.  The diagnoses included PTSD and 
depression.  The veteran's GAF score was 50.  

The veteran was admitted to a VA facility for treatment of 
his PTSD from February 1999 to March 1999.  The hospital 
summary notes that he complained of nightmares, intrusive 
thoughts and flashbacks of Vietnam, social isolation, 
depression with sleep problems, poor interpersonal 
relationships, and crying episodes.  He was noted to be a 
recovering alcoholic.  On admission, the veteran's judgment 
and insight were poor.  During the course of the 
hospitalization, the veteran underwent individual and group 
therapy.  Treatment notes from February 1999 show that he 
claimed to have attempted suicide nearly a year earlier.  At 
discharge, it was noted that the veteran did not elicit any 
evidence of psychosis during his admission, and was not 
suicidal or homicidal.  The diagnoses included PTSD.  The 
veteran's GAF score was 28 on both admission and discharge.  

The veteran underwent an additional hospitalization at a VA 
facility from October 1999 to November 1999.  At admission, 
he complained of nightmares, isolation, and constant 
flashbacks.  He appeared disheveled.  The veteran was tearful 
and labile, and also expressed anger.  There was no evidence 
of psychosis, and he denied suicidal or homicidal ideations.  
During the hospitalization, the veteran underwent individual 
treatment and group therapy.  At discharge, the diagnoses 
included PTSD.  The score on the GAF scale was 35 at 
admission, and 38 at discharge.  

VA outpatient treatment records from October 1999 to December 
1999 show that the veteran underwent treatment for his PTSD.  
He participated in an anger management group program, and the 
PTSD program.  

September 2000 VA treatment records show that the veteran was 
seen due to depression, sleep problems, and a history of 
PTSD.  He had difficulty with intimacy and multiple 
relationships.  The diagnosis was PTSD, and the GAF score was 
38.  

The veteran was afforded an additional VA examination in 
January 2001.  His social, work, military, and medical 
histories were reviewed and discussed.  Following 
examination, the diagnoses included PTSD, chronic.  The 
veteran's GAF score was 40.  The examiner noted that the 
claims folder had been reviewed.  He found that the veteran's 
GAF scores had varied greatly over a relatively short period 
of time, and had increased with increased treatment.  This 
suggested that the veteran was responding favorably to 
treatment.  However, the examiner stated that the veteran 
continued to experience significant impairments in social 
functioning, judgment, and mood that would warrant the 
current GAF score of 40.  

The Board finds that a 100 percent evaluation is warranted 
for the veteran's PTSD.  The evidence indicates that the 
veteran experiences flashbacks, and hears voices.  He has 
required hospitalization on at least two occasions during the 
course of his appeal, and claims to have a recent suicide 
attempt.  Although the January 1999 VA examination assigned a 
GAF score of 50, the records since that time have 
consistently assigned much lower GAF scores.  These have 
ranged from 28 to 40.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
[hereinafter DSM-IV].  A score of 21 to 30 indicates that 
behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment, or an inability to function in almost all areas.  A 
score of 31 to 40 indicates some impairment in reality 
testing or communication, or major impairment in several 
areas such as work or school, family relations, judgment, 
thinking, or mood.  The Board finds that these symptoms and 
scores more nearly resemble those that are productive of 
total occupational and social impairment under the rating 
code, which merit a 100 percent evaluation.  38 C.F.R. 
§ 4.130, Code 9411.  This represents a complete grant of the 
benefits sought on this appeal.  

Shell Fragment Wound

Entitlement to service connection for a history of a shell 
fragment wound of the lumbar back was established in a 
January 1985 rating decision.  The rating decision noted that 
the veteran's service medical records were negative for a 
shell fragment wound of the back, but that the veteran's DD 
214 indicated he was in receipt of a Purple Heart.  
Therefore, all reasonable doubt was resolved in favor of the 
veteran.  The decision stated that service connection was 
granted for the minimal scars over the sacrum.  It further 
noted that there was no relationship between the veteran's 
shell fragment wound of the lumbar back, and his subsequent 
lumbar laminectomy.  A zero percent evaluation was 
established for the veteran's disability under the rating 
code for scars, other.  This zero percent evaluation 
currently remains in effect.  

The rating code for other scars states that the this 
disability is to be rated on the limitation of function of 
the part affected.  38 C.F.R. § 4.118, Code 7805.  

Other rating codes for consideration state that scars that 
are superficial, poorly nourished, with repeated ulceration 
are evaluated as 10 percent disabling.  38 C.F.R. § 4.118, 
Code 7803.  Scars that are superficial, tender, and painful 
on objective demonstration also merit a 10 percent 
evaluation.  38 C.F.R. § 4.118, Code 7804.  

The veteran was afforded a VA examination of the spine in 
July 1999.  He had a history of a shrapnel wound to his back 
in 1968.  The wound was described as superficial.  The 
veteran reported that the shrapnel was removed in the field, 
the wound was dressed, and he was immediately sent back to 
active duty.  He did not experience any further problems.  
Following service, the veteran had a serious motorcycle 
accident in 1971.  He began to feel low back pain in 1982.  
He eventually sought treatment, and was diagnosed as having a 
ruptured disc.  The veteran underwent a laminectomy at the L4 
to L5 level in 1983.  Following surgery, the veteran did 
relatively well until 1986, but has experienced problems 
since that time.  The veteran claimed that he had never said 
his low back pain had anything to do with his old superficial 
shrapnel wound.  On examination, there was a 4.5 centimeter 
irregular shaped scar just below the lower end of the right 
scapula near the lumbar spine area.  This was most likely the 
result of the old shrapnel wound.  The diagnoses included old 
shrapnel wound of the lower back.  

The Board is unable to find that a compensable evaluation is 
warranted for the veteran's service connected residuals of a 
shell fragment wound to the lumbar region.  The only residual 
that has been noted is a small scar, measuring 4.5 
centimeters.  This scar was not noted to be superficial, 
tender, painful, poorly nourished, or prone to ulceration.  
The record demonstrates that the veteran has some significant 
impairment of his back due to an old disc problem and 
laminectomy.  However, the January 1985 rating decision which 
established service connection for the veteran's disability 
specifically noted that the spine disability was not related 
to the veteran's shell fragment wound, and that service 
connection was for the scar only.  The medical evidence does 
not demonstrate any additional impairment of the spine as a 
result of the scar.  Therefore, entitlement to a compensable 
evaluation for the residuals of a shell fragment wound to the 
lumbar region is not demonstrated.  38 C.F.R. § 4.118, Codes 
7803, 7804, 7805.  


II. Total Rating

 Under 38 C.F.R. § 4.16(a) (2001), total disability ratings 
for compensation may be assigned "where the schedular rating 
is less than total," when the disabled person is, in the 
judgment of the rating agency, unable to follow a 
substantially gainful occupation as a result of service- 
connected disabilities.  Since the veteran has now been 
granted a 100 percent schedular rating for PTSD, the veteran 
is not eligible for a total rating for compensation based 
upon individual unemployability.  Green v. West, 11 Vet. App. 
472, 476 (1998) (citing Vettese v. Brown, 7 Vet. App. 31, 34- 
35 (1994) ("claim for [a total rating for compensation based 
upon individual unemployability] presupposes that the rating 
for the condition is less than 100%") and Holland v. Brown, 6 
Vet. App. 443, 446 (1994) (100% schedular rating "means that 
a veteran is totally disabled")); VAOPGCPREC 6-99 (June 7, 
1999).

The Board finds that the veteran is already receiving a 100 
percent schedular rating for PTSD.  Consequently, the Board 
concludes that the issue of entitlement to a total rating is 
moot.  Green v. West, 11 Vet. App. 472, 476 (1998); 
VAOPGCPREC 6-99 (June 7, 1999).

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to 100 percent evaluation for post-traumatic 
stress disorder is granted, subject to the laws and 
regulations governing the award of monetary benefits. 

Entitlement to a compensable evaluation for the residuals of 
a shell fragment wound to the lumbar region is denied. 

The claim for entitlement to a total rating based on 
individual unemployability due to service connected 
disabilities is moot.




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

